DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection Withdrawn
The rejection of claims 1, 7-12,and 16-17 under 35 U.S.C. 101, 112, and 103 is withdrawn in view of applicants’ amendment of claim 1.

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with Susan Michaud on 06/10/2022 and 06/14/2022.

Please amend the claims as follows:
Claim 1. (Currently Amended) A synthetic peptide having activity of inhibiting pollutants from inflow into skin, the synthetic peptide consisting of the amino acid sequence of SEQ ID No: 1, wherein the N-terminus or the C-terminus of the synthetic peptide is linked to a protective group, wherein the synthetic peptide adsorbs 
Claim 8. (Currently Amended) The pharmaceutical composition of claim 7, wherein the diseases caused by pollutants are at least one selected from the group consisting of atopic dermatitis, contact dermatitis, seborrheic dermatitis, acne, dry skin, psoriasis, and chronic bronchitis. 
Claim 16. (Currently Amended) A method of treating a disease caused by pollutants selected from the group consisting of dioxin, particulate matter, and cigarette smoke extract in a subject, the method comprising administering the synthetic peptide consisting of the amino acid sequence of SEQ ID NO: 1, and chronic bronchitis. 
Claim 17. (Currently Amended) A method of improving skin anti-aging, the method comprising administering a synthetic peptide of claim 1 to a subject.
Claim 21. (Cancelled).

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
A synthetic peptide of SEQ ID NO: 1 wherein the synthetic peptide adsorbs pollutants selected from the group consisting of dioxin, particulate matter, and cigarette smoke extract, as well as the method of treating comprising administering the synthetic peptide is novel and non-obvious.
The closest prior art is US 2017/0253888A1 (hereinafter “the ‘888 publication”). ‘888 teaches a complex that comprises peptides of SEQ ID NOS. 326 and 498 and these sequences comprise the instant sequence SYSGVLFFLK (SEQ ID NO: 1) (claims 1 and 6 and Table 1 at paragraph [0314]). ‘888 does not teach the peptide consisting of SEQ ID NO: 1 and does not teach the method of use of the peptide in adsorbing pollutant and for use in treating the recited diseases and for improving skin aging.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
	
Claims 1, 7-12, 16-17, and 20 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615